Title: To Thomas Jefferson from Bernard Peyton, 11 June 1823
From: Peyton, Bernard
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Sales four Hogsheads leaf Tobacco by B Peyton for a/c Mr Thos Jefferson1823. Richd11 June To sundry persons for Cash 4 Hhds: (viz)℔sTIX14 = 1331 = 144 = 1187nett at $5.15$61.13〃15 = 1762 = 140 =1622〃〃〃7.60123.27(Refused)〃20 = 1537 = 156 =1381〃〃〃3.8052.48〃21 = 1717 = 136 =1581〃〃〃9.45149.4057.71349.6.05$386.28346.26031200ChargesCash pd fght: 5771℔s nett at 2/. is$19.24Notes $2, Drayage from Locks $68.00Commission at 2½ per cent9.66$36.90Nett pcds: at Cr T. J.$349.38E.E.
                        B.P.